                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

RODRECIUS ANTONIO HAMILTON,

      Plaintiff,

v.                                           Case No. 8:18-cv-885-T-02TGW

JEREMY WILLIAMS, JOEL MAILLY,
and JUSTIN KING,

     Defendants.
___________________________________/

                                     ORDER

      This motion comes before the Court on the Defendants’ Motion to Dismiss,

Dkt. 31, Plaintiff’s Second Amended Complaint, Dkt. 17. The Plaintiff filed a

response in opposition to the Motion to Dismiss. Dkt. 35. After reviewing these

documents, the Court denies Defendants’ motion.

                                BACKGROUND

      This matter is before the Court on the Plaintiff’s Second Amended

Complaint for Violation of Civil Rights. Dkt. 17. The Plaintiff, Rodrecius

Hamilton, makes Fourth and Fourteenth Amendment violation claims against the

Defendants under 42 U.S.C. § 1983. The Defendants, Jeremy Williams, Joel

Mailly, and Justin King are police officers with the Lakeland Police Department.
      The Plaintiff alleges that on April 19, 2016 at approximately 11:15 PM, the

Defendants “snuck up and surrounded the Plaintiff’s home[.]” Dkt. 17 at 4–5. It is

undisputed that the “reason for this intrusion was to investigate a misdemeanor

battery which allegedly occurred the day prior, April 18, 2016 at approximately 3

PM.” Dkt. 17 at 5; Dkt 17-1 at 5; Dkt. 31 at 6. According to the police reports,

there was an argument between the Plaintiff and David Rogers which led to the

Plaintiff putting “Rogers in a ‘headlock’ and repeatedly [striking] him in the face

with a closed fist[.]” Id. A third person was able to separate them, and Rogers left

the area and contacted the police. Id. Rogers did not know where he was and gave

the wrong address, so the officers could not pick him up, but he went to the police

station to file a report. Id. The officer noted that he “observed swelling and redness

around Roger’s right eye, which was almost swollen shut, as well as both of his

eyes were bloodshot due to the strikes to the face.” Id. Yet the officer listed the

extent of these injuries as being “minor injuries” in his report. Id.

      The Plaintiff alleges and Defendants do not dispute that the Defendants did

not obtain an arrest or search warrant before approaching his home. Dkt. 17 at 5.

The Plaintiff alleges that he “[sensed] the men dressed in dark clothing running

towards his home. The men never identified themselves as police officers.” Id. The

Defendants dispute this and claim that they did identify themselves and that they

were wearing Lakeland Police uniforms which are black with orange patches on

                                           2
both sleeves. Dkt. 17-1 at 8–9. Further the Defendants assert, per their police

reports which were attached to the Second Amendment Complaint, that the

Plaintiff stated post Miranda “that he saw us and knew we were the police and that

was why he ran back inside.” Dkt. 17-1 at 7–8.

      Defendant Williams’ police report, stated that as “[the Defendants]

approached the residence the [Plaintiff] came outside onto the covered patio at the

rear of the residence.” Dkt. 17-1 at 8. It is undisputed that upon seeing the

Defendants the Plaintiff ran back into his home. Dkts. 17 at 5 & 17-1 at 9. It is also

undisputed that Defendant Williams chased the Plaintiff into his home by forcing

his way through the closed door. Dkt. 17 at 5; Dkt. 17-1 at 9; Dkt. 31 at 8. At

which point the Plaintiff alleges Defendant Williams “release his K-9” and the dog

attacked him. Dkt. 17 at 5. Defendant Williams asserts that he “began to give

[Plaintiff] verbal commands to come here and stop or I’d release the dog

([Plaintiff] had begun to slowly move backwards towards a hallway).” Dkt. 17-1 at

9. Defendant Williams stated the Plaintiff did not follow his instructions and

instead “began to yell at me what was going on” and retreated “back down the

hallway.” Id. According to Defendant Williams, this is when he released the dog

which bit the Plaintiff in his lower left leg. Id. Defendant Williams asserts that

Plaintiff tried to push the dog away and yelled at him to get the dog off. Id. But

Defendant Williams did not remove the dog because he “saw no indication that the

                                           3
[Plaintiff] was surrendering or complying with my commands.” Id. Defendant

Williams then “moved in while the dog was still holding the bite on his leg and

physically placed [Plaintiff] on his stomach, moved his arms to a position behind

his back and handcuffed him.” Id. Then Defendant Williams removed the dog. Id.

It is undisputed that at some point during this altercation the dog bit the Plaintiff’s

other leg, but it is not clear when that occurred. Id.

      At this point the Defendants assert that Defendant King took the Plaintiff to

Lakeland Regional Medical Center. Id. However, the Plaintiff alleges that

Defendant Williams “kick[ed] him several times in the ribs and legs.” Dkt. 17 at 7.

Further, the Plaintiff alleges that both Defendant Mailly and King entered his home

and kicked and beat him. Dkt. 17 at 8. Plaintiff alleges he sustained “lacerations,

bruises, dog bites to both legs, and bruised ribs” from this encounter. Id.

      The Plaintiff claims the Defendants violated his Fourth Amendment

protections against unreasonable search and seizure and was subject to excessive

force. Dkt. 17 at 3. The Plaintiff also claims that Defendants violated his

Fourteenth Amendment right to due process. Id. The Defendants filed a Motion to

Dismiss and asserted a qualified immunity defense. Dkt. 31.




                                           4
                                LEGAL STANDARD

      To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead

sufficient facts to state a claim that is “plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citation omitted). In considering the motion, the court

accepts all factual allegations in the complaint as true and construes them in the

light most favorable to the plaintiff. Pielage v. McConnell, 516 F.3d 1282, 1284

(11th Cir. 2008) (citation omitted).

      Courts should limit their “consideration to the well-pleaded factual

allegations, documents central to or referenced in the complaint, and matters

judicially noticed.” La Grasta v. First Union Sec., Inc., 358 F.3d 840, 845 (11th

Cir. 2004) (citations omitted). Courts may also consider documents attached to a

motion to dismiss if they are (1) central to the plaintiff’s claim; and (2) undisputed

or, in other words, the “authenticity of the document is not challenged.” Horsley v.

Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002) (citations omitted).

                                    DISCUSSION

      First, the Court must address the relevance and weight given to the police

reports attached to the Second Amended Complaint. Then, the Court will review

the Defendants’ assertion that they are entitled to qualified immunity for the

claims.




                                            5
   I.      Police Reports Attached to the Second Amended Complaint

        It is the established law in this Circuit that “when the exhibits contradict the

general and conclusory allegations of the pleading, the exhibits govern.” Crenshaw

v. Lister, 556 F.3d 1283, 1292 (11th Cir. 2009). The Eleventh Circuit in Crenshaw

specifically noted that “the police reports add several relevant facts to the operative

version of the incident, which, notably, do not conflict with any of [plaintiff’s]

allegations.” Id. at 1291. In Crenshaw the court did not credit the “conclusory and

speculative allegations about what the officers saw” and instead relied on the

policer reports. Id. at 1292. While the court used the police reports instead of the

complaint for conclusory allegations about what the officers saw or thought, the

court still relied on the plaintiff’s version of events to determine whether there was

a constitutional violation. Id. at 1291–92.

        In addressing this issue, a court in this District held that when the allegations

in the complaint “are not general and conclusory, but are specific as to [defendant],

the police report does not ‘govern or control’ in this case, even though the police

report contradicts [plaintiff’s] allegations against [defendant].” Miffin v. Bradshaw,

No. 8:08-CV-592-T-33EAJ, 2009 WL 1953534, at *8 (M.D. Fla. July 6, 2009); but

see, Morris v. City of Orlando, No. 6:10-CV-233-ORL, 2010 WL 4646704, at *5

n.3 (M.D. Fla. Nov. 9, 2010) (accepting without discussion the statements from an



                                            6
arrest affidavit attached to the complaint as superior to the allegations in the

complaint).

      The Eleventh Circuit further clarified how to approach police reports

attached to civil right complaints in Saunders v. Duke:

      Where a civil rights plaintiff attaches a police report to his complaint
      and alleges that it is false, as [plaintiff] did, the contents of the report
      cannot be considered as true for purposes of ruling on a motion to
      dismiss. Otherwise, officers sued under § 1983 could just attach police
      reports referenced in a civil rights complaint to their motions to dismiss
      and ask courts to consider the contents of those reports even if they
      contradicted the allegations of the complaint. And that, as we have said,
      would be improper.

Saunders v. Duke, 766 F.3d 1262, 1270–71 (11th Cir. 2014).

      Here, Hamilton attached the police reports to his Second Amended

Complaint. Dkt. 17-1. But his only reference to the reports was to show the reason

the officers were at his home was to investigate an alleged battery which had

occurred the prior day. Dkt. 17 at 5. While, unlike in Saunders, Hamilton does not

specifically allege that the reports are false—or in any way mention them again

after the reference to the prior day’s activity—he does allege facts that contradict

statements in the police reports. To accept the police reports facts as true would be

contrary to the Eleventh Circuit’s reasoning in Saunders. 766 F.3d at 1270–71. It is

counterintuitive to, as the Defendants suggest this Court should, accept as true in a

motion to dismiss the Defendants’ own statements in their own police reports

merely because the pro se Plaintiff attached the police reports to support a different
                                          7
fact in his case. The Eleventh Circuit in Crenshaw and Saunders made clear that

courts should rely on attached police reports for allegations that are merely

“general and conclusory” in the complaint, but not for specific facts and allegations

that expressly conflict with facts alleged in the complaint. The reasoning behind

accepting Hamilton’s version of the facts as true and not the version in the police

reports is that same as the reasoning in Saunders, despite Hamilton not specifically

alleging that the police reports were false. To accept the contents of the police

reports when they contradict nonconclusory allegations in the complaint “would be

improper.” Id. at 1270–71.

      While Defendants allege that the police reports “do not conflict with

Plaintiff’s factual allegations” a simple reading of the Second Amended Complaint

and the police reports along with the specific facts the Defendants rely on in their

Motion to Dismiss, reveals this to be incorrect. For example, in the Motion to

Dismiss the Defendants state: “Defendant Williams’s police report states that while

he was approximately 20 feet from Plaintiff, he yelled to Plaintiff ‘to stop and

come to [him],’ but the Plaintiff looked at Defendant Williams and ran back into

the residence.” Dkt. 31 at 7 (citing Dkt. 17-1 at 9) (alternations in original). But in

the Second Amended Complaint, Plaintiff alleges that the Defendants “snuck up

and surrounded” his home, that they “never identified themselves as police

officers,” and that all he saw was “men dressed in dark clothing running towards

                                           8
his home.” Dkt. 17 at 4–5. Here, common sense dictates that the Hamilton is

alleging that the aspects of the police reports that say the police identified

themselves or that he knew they were police officers are false since he alleges that

they did not identify themselves.

      Further the police reports themselves provide conflicting accounts of what

happened. Defendant Williams’ report states that they saw and apprehended

Plaintiff at the rear entrance to the residence and that Plaintiff “took flight” after

Williams had announced they were police officers. Dkt. 17-1 at 8–9. But

Defendant King’s report states that Plaintiff was at the front door and that he went

back inside immediately after seeing the officers. Dkt. 17-1 at 10. Defendant

King’s report never mentions the officers identifying themselves before entering

the Plaintiff’s home. Dkt. 17-1 at 10. Therefore, even considering the police

reports, in the light most favorable to Plaintiff, the officers did not identify

themselves before chasing him into his home.

      As the police reports were attached to the Second Amended Complaint this

Court can and will consider them, but it will do so, as required for a motion to

dismiss, in the light most favorable to the Plaintiff. As such, the Court will accept

as true the factual allegations made by the Plaintiff in the Second Amended

Complaint. The Court will also consider, from the attached police reports, the non-



                                            9
conflicting facts and the facts that conflict with general or conclusory allegations in

the Second Amended Complaint.

   II.      Qualified Immunity

         Qualified immunity shields “government officials performing discretionary

functions . . . from liability for civil damages insofar as their conduct does not

violate clearly established statutory or constitutional rights of which a reasonable

person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). In

short, qualified immunity protects “all but the plainly incompetent or those who

knowingly violate the law.” Malley v. Briggs, 475 U.S. 335, 341 (1986).

         “To claim qualified immunity, the officer first must show that he was acting

within his discretionary authority when the alleged violation occurred.” Shepard v.

Davis, 300 F. App’x 832, 837 (11th Cir. 2008) (citing Kesinger v. Herrington, 381

F.3d 1243, 1248 (11th Cir. 2004)). After this is shown, “the burden shifts to the

plaintiff to show that the official is not entitled to qualified immunity.” Id. (quoting

Skop v. City of Atlanta, 485 F.3d 1130, 1137 (11th Cir. 2007)).

         To overcome a qualified immunity defense, a plaintiff must make two

showings. See Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1199 (11th Cir. 2007).

First, he “must establish that the defendant violated a constitutional right.” Id.

Second, he must show the violated right was “clearly established.” Id. The Court

may address either prong “first in light of the circumstances in the particular case

                                           10
at hand.” Corbitt v. Vickers, 929 F.3d 1304, 1311 (11th Cir. 2019) (quoting

Pearson v. Callahan, 555 U.S. 223, 236 (2009).

      “A Government official’s conduct violates clearly established law when, at

the time of the challenged conduct, ‘[t]he contours of [a] right [are] sufficiently

clear’ that every ‘reasonable official would have understood that what he is doing

violates that right.’” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (quoting

Anderson v. Creighton, 483 U.S. 635, 640 (1987)). Essentially, “the object of the

clearly established immunity standard is not different from that of [a] fair

warning[.]” United States v. Lanier, 520 U.S. 259, 270 (1997). This analysis must

be undertaken based on the specific facts of the case, and not as a broad general

proposition. Saucier v. Katz, 533 U.S. 194, 201 (2001).

      A plaintiff can demonstrate that the contours of the right were clearly

established in several ways. First, the plaintiff may show that “a materially similar

case has already been decided[.]” Mercado v. City of Orlando, 407 F.3d 1152,

1159 (11th Cir. 2005) (citing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). The

relevant inquiry is whether binding opinions from the United States Supreme

Court, the Eleventh Circuit Court of Appeals, or the highest court in Florida, exist.

Merricks v. Adkisson, 785 F.3d 553, 559 (11th Cir. 2015). Second, the plaintiff can

point to a “broader, clearly established principle [that] should control the novel

facts [of the] situation.” Mercado, 407 F.3d at 1159. Finally, the conduct involved

                                          11
in the case may “so obviously violate[] th[e] constitution that prior case law is

unnecessary.” Id. (citing Lee v. Ferraro, 284 F.3d 1188, 1199 (11th Cir. 2002)).

      Here, the Plaintiff disputes whether the Defendants were acting within their

discretionary authority. Dkt. 35 at 2. But after reviewing the facts it is clear that the

Defendants were acting within their discretionary authority as police officers for

the Lakeland Police Department. To determine whether an officer was acting

within their discretionary authority the “proper inquiry for the Court is ‘not

whether it was within the defendant’s authority to commit the [alleged] illegal act

(i.e., false arrest or excessive force).’” Miffin v. Bradshaw, No. 808-CV-592-T-

33EAJ, 2009 WL 5067750, at *8 (M.D. Fla. Dec. 15, 2009) (citing Habert Intern.,

Inc. v. James, 157 F.3d 1271, 1282 (11th Cir.1998)). “Instead, a court must ask

whether the act complained of, if done for a proper purpose, would be within, or

reasonably related to, the outer perimeter of an official's discretionary duties.” Id.

(citation omitted). “Thus, an official acts beyond the scope of his discretionary

authority only if the injury occurred during the performance of an act clearly

established to be outside of the limits of that authority.” Id. (citation omitted).

      Here, if done for the proper purpose, arresting the Plaintiff is reasonably

related to the Defendants’ duties as police officers. Therefore, the Defendants have

met their initial burden in establishing qualified immunity. This means the burden




                                           12
shifts to Hamilton to prove that the Defendants violated a clearly established

constitutional right.

   III.      Fourth Amendment Claims

          Hamilton alleges that the Defendants illegally seized him when they entered

his home to arrest him without a warrant. Dkt. 17 at 3–8. Hamilton also alleges that

the force used during and after the arrest was excessive. Id. It is undisputed that the

Defendants initially saw the Plaintiff while he was standing immediately outside

his home and that he returned into his home before being arrested. Dkts. 17 at 4–5

& 17-1 at 9.

          “An arrest is quintessentially a seizure of the person, and therefore subject to

the Fourth Amendment’s reasonableness requirement.” McClish v. Nugent, 483

F.3d 1231, 1238 (11th Cir. 2007) (citing California v. Hodari D., 499 U.S. 621,

624 (1991)). Because the arrest of Hamilton occurred inside his home it is

“presumptively unreasonable.” Payton v. New York, 445 U.S. 573, 586 (1980) (“It

is a ‘basic principle of Fourth Amendment law’ that searches and seizures inside a

home without a warrant are presumptively unreasonable.”).

          “Before agents of the government may invade the sanctity of the home, the

burden is on the government to demonstrate exigent circumstances that overcome

the presumption of unreasonableness that attaches to all warrantless home entries.”

Welsh v. Wisconsin, 466 U.S. 740, 750 (1984). “Prior decisions of this Court,
                                             13
however, have emphasized that exceptions to the warrant requirement are ‘few in

number and carefully delineated,’ . . . and that the police bear a heavy burden when

attempting to demonstrate an urgent need that might justify warrantless searches or

arrests.” Id. at 749–50 (citing United States v. United States District Court, 407

U.S. 297, 318 (1972)). The Supreme Court stated their “hesitation in finding

exigent circumstances, especially when warrantless arrests in the home are at issue,

is particularly appropriate when the underlying offense for which there is probable

cause to arrest is relatively minor.” Id. at 750.

      While the burden is normally on the Plaintiff to prove that a constitutional

violation was clearly established, the burden is on the Defendants to prove there

was an exigent circumstance to validate entering the Plaintiff’s home to arrest him

without a warrant. The Defendants allege that “the officers had probable cause to

believe that there was a danger of flight or escape, danger to the police officers or

public in general, and that the officers were in hot pursuit of a fleeing suspect.”

Dkt. 31 at 12. Accordingly, the Court examines the Defendants’ argument that they

were in hot pursuit of a fleeing suspect.

      The Defendants, correctly, point to Santana as the case which establishes

“hot pursuit” for a chase that begins outside the home but leads to an arrest inside

the home without a warrant. But the facts in Santana are distinguishable from the

facts before the Court. In Santana the undercover officer drove to the drug house
                                            14
with the individual buying heroin, watched her enter the house with the money,

come back outside, and produce the heroin for him. United States v. Santana, 427

U.S. 38, 39–40 (1976). Upon returning to the car, driving away, and producing the

heroin, the officer arrested her. Id. at 40. The officer then asked where the money

was, to which she responded, “Mom has the money.” Id. The officer notified the

sergeant and the other officers about “mom Santana” and the house. Id. at 40. The

other officers then immediately drove to the drug house where the saw the plaintiff

(mom Santana) standing in the doorway with a brown paper bag in her hand. Id.

The officers shouted “police” and the plaintiff backed into the home. Id. The

officers proceeded to follow her into the home and arrest her. Id. at 40–41. The

Supreme Court held “that a suspect may not defeat an arrest which has been set in

motion in a public place . . . by the expedient of escaping to a private place.” Id. at

43. The Supreme Court noted that “[o]nce Santana saw the police, there was

likewise a realistic expectation that any delay would result in destruction of

evidence.” Id.

      The Supreme Court further analyzed this issue in Wisconsin v. Welsh, where

the court focused on the severity of the underlying offense and whether there was

an “immediate or continuous pursuit of the petitioner from the scene of a crime.”

Welsh v. Wisconsin, 466 U.S. 740, 753 (1984). The Eleventh Circuit has since held

that Welsh clarified that “some sort of chase” means “the ‘immediate or continuous

                                          15
pursuit’ of a suspect.” Hazleton v. Trinidad, 488 F. App’x 349, 352 (11th Cir.

2012). Specifically, the Eleventh Circuit held that Welsh’s holding “placed the

officers on notice that the hot pursuit doctrine requires an ‘immediate or

continuous pursuit of [a suspect] from the scene of a crime.’” Id. at 353.

      This differs from the facts associated with Hamilton’s arrest inside his home.

In Santana, the officers were acting continuously from the point of the undercover

drug buy-bust until the arrest of plaintiff. Here, the Defendants were not pursuing

Hamilton directly from the scene of the underlying offense or from any action

associated with the underlying offense. Instead, the officers were approaching his

home to arrest him 31 hours after an alleged misdemeanor battery occurred. Dkts.

17 at 4–5 & 17-1 at 4–5. This can hardly be considered an “immediate or

continuous pursuit” of a suspect. In fact, according to the police reports the

Defendants have asked the Court to rely on, the Defendants researched Hamilton

on the “NCIC/FCIC database” before going to his house to arrest him. Dkt. 17-1 at

9. If there was enough time for this research, the officers were not in “hot pursuit”

of the suspect.

      The burden is on the Defendants to prove the exigent circumstance. The

Defendants have not pointed to any case law which allows for the pursuit of a

suspect into their home over a day after the underlying misdemeanor. Instead, the

case law allows for the “hot pursuit” of a suspect “from the scene of the crime”
                                          16
which is not what occurred here. See Bratt v. Genovese, No. 8:13-CV-3210-T-

36AEP, 2015 WL 12835684, at *5 (M.D. Fla. Nov. 23, 2015), aff'd, 660 F. App’x

837 (11th Cir. 2016) (affirms the requirement of immediate or continuous pursuit

“from the scene of the crime”).

      The Eleventh Circuit has further emphasized the limited nature of the hot

pursuit doctrine when dealing with entry into a home. In a recent case, the

Eleventh Circuit held that an officer following and arresting the plaintiff inside his

home after talking with him outside on his porch violated clearly established law.

Bailey v. Swindell, No. 18-13572, 2019 WL 5204617 (11th Cir. Oct. 16, 2019). In

Bailey the officer went to the plaintiff’s home to investigate a call made by his

estranged wife. Id. at 1. When the officer arrived at the home the plaintiff, and his

brother and mother, exited the home and talked with the officer on the porch. Id. at

2. The officer repeatedly requested to speak with the Plaintiff alone by his patrol

car and asked the other family members to leave; all these requests were refused.

Id. When the plaintiff announced that he was going back inside and went into the

house, the officer, without announcing his intentions, tackled him into the living

room and said, “I am going to tase you.” Id. The court reiterated that “the Supreme

Court has drawn a ‘firm line at the entrance to the house.’” Id. at 3 (citing Payton

v. New York, 445 U.S. 573, 590 (1980)). The Eleventh Circuit stated: “We have

expressly refused to read Santana ‘as allowing physical entry past Payton’s firm

                                          17
line . . . without a warrant or an exigency.’” Id. at 4 (citing McClish v. Nugent, 483

F.3d 1231, 1246 (11th Cir. 2007)). The Eleventh Circuit specifically noted that in

Santana it “was only after officers shouted ‘police’ that Santana retreated fully

inside her house.” Id. at 5 (citing Santana, 427 U.S. at 40).

      Here, taking the facts according to Hamilton, the officers did not identify

themselves until they were already inside his home. Dkt. 17 at 5. According to the

Second Amended Complaint, Hamilton was standing on his patio when he saw

“men dressed in dark clothing running towards his home.” Id. at 4–5. And,

according to Hamilton, the Defendants “never identified themselves as police

officers.” Id. He was not fleeing from a crime scene but rather was concerned for

his safety from an unknown threat approaching his home. In Bailey, the Eleventh

Circuit, taking the facts in the light most favorable to the plaintiff found “that the

threat and tackle [by the officer] occurred only after Bailey had retreated entirely

into the house, so ‘hot pursuit’ provides no justification for the warrantless entry

here.” Bailey, 2019 WL 5204617, at 5. The Eleventh Circuit specifically noted that

“[i]f Santana were understood to cover warrantless arrests ‘set in motion’ inside a

home, then the hot-pursuit exception would quite literally swallow Payton’s rule.”

Id. This means, taking the facts in the light most favorable to Hamilton, the pursuit

of him did not beginning until inside his home and therefore “hot pursuit” cannot

justify warrantless entry.

                                           18
      To rule otherwise would be to allow officers to wait outside a suspect’s

house for the suspect to exit, then proceed to chase them back in under the concept

of hot pursuit. The Defendants have provided no case law the establishes this as the

intent of the “hot pursuit” exigent circumstance doctrine and this Court declines to

extend the doctrine to cover such conduct. The underlying rational behind the

exigent circumstance doctrine is that “the inevitable delay incident to obtaining a

warrant must give way to an urgent need for immediate action.” McClish v.

Nugent, 483 F.3d 1231, 1240 (11th Cir. 2007) (quotation marks and citations

omitted). Here there was no “urgent need for immediate action” as evidenced by

the 31-hour delay between the underlying offense and the officers approaching

Hamilton’s home. In that time the officers organized the use of a K-9 unit and

found Hamilton in the NCIC/FCIC database—but did not get a warrant for his

misdemeanor arrest. Instead, the Defendants arrived, warrantless, at Hamilton’s

home in black uniforms after 11:00 pm the following day to arrest him. This was

not an exigent circumstance because as of the time the officers approach

Hamilton’s home there was no urgent need for immediate action. Any urgency that

may have existed because of the underlying offense dissipated in the 31 hours

between the underlying offense and approaching Hamilton’s home.

      Further, unlike in Santana there was no risk that Hamilton could destroy

evidence related to the underlying crime once he knew of the police presence. The

                                         19
Defendants have not pointed to any potential evidence that was at risk of being

destroyed if they allowed Hamilton back into his home and this Court could not

find any. Nor was there any ongoing or imminent risk of danger to anybody.

       The underlying offense was a misdemeanor battery, for which the officers

already had a sworn written statement from the victim along with photographs of

the victim’s “minor injuries” as evidence.1 Dkt. 17-1 at 4–5. The Eleventh Circuit

recognized that “[t]he Santana Court also relied in part on ‘a realistic expectation

that any delay would result in destruction of evidence.’” Id. (citing Santana, 427

U.S. at 43). As in Bailey, there is no reasonable claim that this was an issue for

Hamilton’s case. There are no allegations that a weapon was used in the alleged

act, so there was not further evidence that could be tampered with.

       Thus, the Defendants have failed to prove there was an exigent circumstance

to justify the warrantless entry into Hamilton’s home. Since “searches and seizures

inside a home without a warrant are presumptively unreasonable” the

constitutional right was clearly established at the time of the incident. Payton v.

New York, 445 U.S. 573, 586 (1980). Further, the Eleventh Circuit held in 2012

that the meaning of “some sort of chase” is “the ‘immediate or continuous pursuit’


1
  Hamilton alleges that the misdemeanor battery was subsequently reduced to a disorderly
conduct violation. Dkt. 17 at 7. The Defendants have not disputed this claim. This is further
evidence that this case should be analyzed under the Supreme Court’s cautioning and hesitation
in Welsh to find exigent circumstances when the underlying offense is relatively minor.
                                              20
of a suspect,” therefore the lack of exigent circumstance was clear at the time.

Hazleton, 488 F. App’x at 352. The Eleventh Circuit recently reaffirmed that there

is clearly established law that officers cannot “point to Santana as a source of

uncertainty in the law.” Bailey, 2019 WL 5204617, at *5.

      Therefore, the Court denies the Defendants’ Motion to Dismiss on the

Fourth Amendment illegal seizure claim. Since in the Eleventh Circuit, “a claim

that any force in an illegal stop or arrest is excessive is subsumed in the illegal stop

or arrest claim and is not a discrete excessive force claim[,]” the Court withholds

ruling on the excessive force claim. Jackson v. Sauls, 206 F.3d 1156, 1171 (11th

Cir. 2000); see also Hazleton, 488 F. App’x at 353 (“Material issues of fact also

exist concerning whether the use of force against Plaintiff was reasonable because

if an arresting officer does not have the right to make an arrest, he does not have

the right to use any degree of force in making that arrest.”) (internal quotation and

citation omitted).

   IV.    Fourteenth Amendment Claim

      To the extent that Plaintiff is alleging a separate Fourteenth Amendment

claim, it is insufficiently pled and not a discrete claim. The Plaintiff has not

pointed to any protected interest he was deprived of other than those that would be

protected by the Fourth Amendment. To the extent his claim relates to the


                                          21
allegation of his illegal arrest, it is duplicative of his Fourth Amendment claim. See

Morris v. City of Orlando, No. 6:10-CV-233-ORL, 2010 WL 4646704, at *6 (M.D.

Fla. Nov. 9, 2010). As for an excessive force claim, the Fourth Amendment

protects the rights of individuals already seized and the Fourteenth Amendment

protects the rights of those who have not yet been seized. Corbitt v. Vickers, 929

F.3d 1304, 1313 (11th Cir. 2019). As any alleged excessive force occurred after the

Plaintiff was seized, he is protected by the Fourth not the Fourteenth Amendment.

      The Plaintiff appears to be only alleging the Fourteenth Amendment in so

far as it prohibits unreasonable searches and seizure by state officers. Elkins v.

United States, 364 U.S. 206, 213 (1960). This claim, however, is analyzed under

the Fourth Amendment and not as a separate Fourteenth Amendment claim. See

Bates v. Harvey, 518 F.3d 1233, 1242–43 (11th Cir. 2008). As such, the Fourteenth

Amendment claim is not a discrete claim subject to separate dismissal.

                                  CONCLUSION

      The Court denies the Defendants’ motion. Dkt. 31. Defendants are instructed

to answer the Plaintiff’s Second Amended Complaint within fourteen (14) days.

Dkt. 17.

      DONE AND ORDERED at Tampa, Florida, on October 31, 2019.

                                        /s/ William F. Jung
                                        WILLIAM F. JUNG
                                        UNITED STATES DISTRICT JUDGE

                                          22
COPIES FURNISHED TO:
Counsel of Record
Plaintiff, pro se




                       23
